PER CURIAM.
Appellant was convicted of aggravated assault for an incident occurring after she was called at work and told that the teenagers caring for her five-year old daughter had been involved in a fight. The charges were grounded on the fact that appellant had a gun in her hand when she arrived at the scene and did not immediately drop it when asked to do so by an officer who had arrived just before her. The officer testified that appellant was highly agitated and yelling and screaming. There was no evidence, however, that appellant had pointed the gun at the officer, or that she intended an “unlawful threat by word or act to do violence” to the officer. § 784.011(1), Fla. Stat. (1999). We therefore reverse the denial of her motion for judgment of acquittal and remand for the trial court to convict her of the lesser included offense of improper exhibition of a firearm. § 790.10, Fla, Stat. (1999); I.T. v. State, 694 So.2d 720, 724 (Fla.1997).
KLEIN, GROSS and TAYLOR, JJ., concur.